DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2021 was considered by the examiner.
Drawings
The drawings filed on 9/21/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification
The disclosure is objected to because of the following informalities.  In paragraph [0039], the 2nd sentence contains a typographical error (“…the space same occupy”). 
Appropriate correction is required.
Claim Objection
Claims 1-8 are objected to because of the following informalities.  Claims 1-8 recite in claim 1 “A power feed path unit having a plurality of surfaces that forms a predetermined angle and in which power feed path unit an automatic assembly tool is used to place a conductive wire material on the plurality of surfaces so as to configure an electrical connecting path”.  This phrase is unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAKINO (US 2014/0286655 A1). 
Makino teaches regarding claim 1, a power feed path unit having a plurality of surfaces that forms a predetermined angle and in which power feed path unit, an automatic assembly tool, is used to place a conductive wire material on the plurality of surfaces so as to configure an electrical connecting path, the power feed path unit including:  a wire fixing portion 113 configured to fix the end of the conductive wire material; and a groove portion 110 that is formed continuously so as to pass through the plurality of surfaces (the inner vertical sides of groove portion 114 represent the plurality of surfaces ) and that forms a path for placement of the conductive wire material 114 that is fixed to the wire fixing portion 113 (shown in figure 6A-6B; [0072-0074]; the wire fixing portion 113 fixes the end of the wire by changing its position in the groove.  The plurality of surfaces includes two or more surfaces of the groove portion 110.  Thus, the power feeding path unit includes the belt-break detection which aids in the control of the wire fixing portion).
Regarding claim 7, the power feed path unit comprises a plurality of the groove portion 114 is formed continuously by passing through the plurality of surfaces, and wherein the wire fixing portion 113 is provided to each of the groove portions.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 are allowed.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  MIYAKOSHI (US 2017/0242390 A1) teaches a wire retaining member within an image forming device (such as depicted in its figure 8).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


QG